
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1171
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To reauthorize and amend the Marine Debris
		  Research, Prevention, and Reduction Act.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Debris Act Amendments of
			 2012.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment is expressed as an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Marine Debris Research, Prevention, and Reduction Act
			 (33 U.S.C. 1951 et
			 seq.), as in effect immediately before the enactment of this
			 Act.
		3.Short title
			 amendmentSection 1
			 (33 U.S.C.
			 1951 note) is amended by striking Research, Prevention,
			 and Reduction.
		4.PurposeSection 2 (33 U.S.C. 1951) is amended to read
			 as follows:
			
				2.PurposeThe purpose of this Act is to address the
				adverse impacts of marine debris on the United States economy, the marine
				environment, and navigation safety through identification, determination of
				sources, assessment, prevention, reduction, and removal of marine
				debris.
				.
		5.NOAA Marine
			 Debris Program
			(a)Name of
			 program
				(1)In
			 generalSection 3 (33 U.S.C. 1952) is amended—
					(A)in the section
			 heading by striking prevention and removal; and
					(B)in subsection
			 (a)—
						(i)by
			 striking Prevention and Removal Program to reduce and prevent
			 and inserting Program to identify, determine sources of, assess,
			 prevent, reduce, and remove;
						(ii)by
			 inserting the economy of the United States, after marine
			 debris on; and
						(iii)by
			 inserting a comma after environment.
						(2)Conforming
			 amendmentParagraph (7) of section 7 (33 U.S.C. 1956) is
			 amended by striking Prevention and Removal.
				(b)Program
			 componentsSection 3(b) (33 U.S.C. 1952(b)) is amended to
			 read as follows:
				
					(b)Program
				componentsThe Administrator,
				acting through the Program and subject to the availability of appropriations,
				shall—
						(1)identify,
				determine sources of, assess, prevent, reduce, and remove marine debris, with a
				focus on marine debris posing a threat to living marine resources and
				navigation safety;
						(2)provide national
				and regional coordination to assist States, Indian tribes, and regional
				organizations in identification, determination of sources, assessment,
				prevention, reduction, and removal of marine debris;
						(3)undertake efforts
				to reduce adverse impacts of lost and discarded fishing gear on living marine
				resources and navigation safety, including—
							(A)research and
				development of alternatives to gear posing threats to the marine environment,
				and methods for marking gear used in specific fisheries to enhance the
				tracking, recovery, and identification of lost and discarded gear; and
							(B)development of
				effective nonregulatory measures and incentives to cooperatively reduce the
				volume of lost and discarded fishing gear and to aid in its recovery;
				and
							(4)undertake outreach
				and education of the public and other stakeholders on sources of marine debris,
				threats associated with marine debris, and approaches to identify, determine
				sources of, assess, prevent, reduce, and remove marine debris and its adverse
				impacts on the United States economy, the marine environment, and navigational
				safety, including outreach and education activities through public-private
				initiatives.
						.
			(c)RepealSection 2204 of the Marine Plastic
			 Pollution Research and Control Act of 1987 and the item relating to that
			 section in the table of contents contained in section 2 of the United
			 States-Japan Fishery Agreement Approval Act of 1987 (33 U.S.C. 1915) are
			 repealed.
			(d)Grant criteria
			 and guidelinesSection 3(c) (33 U.S.C. 1952(c)) is
			 amended—
				(1)in paragraph (1),
			 by striking section 2(1) and inserting section
			 2;
				(2)by repealing
			 paragraph (5); and
				(3)by redesignating
			 paragraphs (6) and (7) as paragraphs (5) and (6).
				6.Repeal of
			 obsolete provisionsSection 4
			 (33 U.S.C.
			 1953) is amended—
			(1)by striking
			 (a) Strategy.—; and
			(2)by repealing
			 subsections (b) and (c).
			7.Amendments to
			 definitions
			(a)Interagency
			 Marine Debris Coordinating Committee
				(1)In
			 generalExcept as provided in subsection (b), section 2203 of the
			 Marine Plastic Pollution Research and Control Act of 1987 (33 U.S.C. 1914) is
			 redesignated and moved to replace and appear as section 5 of the Marine Debris
			 Research, Prevention, and Reduction Act (33 U.S.C. 1954).
				(2)Clerical
			 amendmentThe item relating
			 to section 2203 in the table of contents contained in section 2 of the United
			 States-Japan Fishery Agreement Approval Act of 1987 is repealed.
				(b)Biennial
			 progress reportsSection 5(c)(2) (33 U.S.C. 1954(c)(2)), as in effect
			 immediately before the enactment of this Act—
				(1)is redesignated as
			 subsection (e) of section 5, as redesignated and moved by the amendment made by
			 subsection (a) of this section; and
				(2)is amended—
					(A)by striking
			 Annual progress
			 reports.— and all that follows through
			 thereafter and inserting Biennial progress
			 reports.—Bienially;
					(B)by inserting
			 Natural before Resources;
					(C)by redesignating
			 subparagraphs (A) through (E) as paragraphs (1) through (5) of such subsection;
			 and
					(D)by moving such
			 subsection 2 ems to the left.
					8.Confidentiality
			 of submitted informationSection 6(2) (33 U.S.C. 1955(2)) is amended by
			 striking by the fishing industry.
		9.Marine debris
			 definitionSection 7
			 (33 U.S.C.
			 1956) is amended—
			(1)by redesignating
			 paragraph (3) as paragraph (9), and moving such paragraph to appear after
			 paragraph (8); and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)Marine
				debrisThe term marine debris means any persistent
				solid material that is manufactured or processed and directly or indirectly,
				and intentionally or unintentionally, disposed of or abandoned into the marine
				environment or the Great
				Lakes.
					.
			10.Authorization of
			 appropriationsSection 9
			 (33 U.S.C.
			 1958) is amended—
			(1)by striking
			 are and inserting is;
			(2)by striking
			 2006 through 2010 and all that follows through
			 (1) and inserting through fiscal year
			 2015;
			(3)in paragraph (1),
			 by striking $10,000,000 and inserting $4,900,000;
			 and
			(4)by striking
			 ; and and all that follows through the end of paragraph (2) and
			 inserting a period.
			
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
